Citation Nr: 0428556	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-01 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to service-connected gouty arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1986 to May 1997.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an October 2002 
decision of the Houston Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran was scheduled for a 
personal hearing in May 2003 before a Decision Review Officer 
at the RO, and was given notice of the date and time for the 
hearing.  He failed to appear for the hearing.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
medical evidence of record includes a report of VA 
examination by a Physician Assistant (PA) in September 2002, 
VA outpatient reports dated from October 2001 to June 2002, 
and private medical records dated from December 1999 to 
November 2001.  Also of record is a photocopy excerpt from 
the Physicians' Desk Reference indicating that adverse 
reactions to prednisone (an adrenocortical steroid) include 
manifestations of latent diabetes mellitus.  VA outpatient 
records and private medical records are generally negative 
for an opinion as to the etiology of the veteran's diabetes 
mellitus.  In the September 2002 examination report (which 
was reviewed by a VA staff physician), the PA opined that the 
diabetes:

[I]s less likely than not related to 
steroid use for gout as the dose was 
small over a relatively short time and 
the diabetes did not manifest itself 
until one year later.

However, the language in the opinion suggests that the claims 
folder was not reviewed (although the examination request 
form indicates that the claims file was "being sent for 
review by the examiner"), as the veteran's history of 
steroid therapy for gouty arthritis appears to have been 
elicited from the veteran himself, and not from a review of 
relevant records.  Furthermore, regarding the history of the 
steroid therapy, it was noted that the veteran took steroids 
"intermittently over a period of three years with first 
therapy approximately every four months otherwise he was 
sometimes kept on a low dosage of 5 [milligrams] per day."  
However, a May 1996 Medical Board Report indicates that to 
treat the gouty arthritis during service, the veteran was 
placed on steroid therapy "to start on 40 [milligrams] of 
prednisone a day for one week to taper by 10 [milligram] each 
week . . . ."  Consequently, the PA's opinion appears to be 
premised on facts that are inconsistent with recorded 
clinical data.  

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. 
§§ 3.326(a), 3.327(a).  38 C.F.R. § 3.655 provides, in 
pertinent part, that when a claimant fails, without good 
cause, to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  

Furthermore, it appears that there may be medical evidence 
outstanding pertinent to the veteran's claim.  As noted 
above, he was separated from service in May 1997.  The 
earliest postservice medical evidence or record (obtained 
from a private physician) is dated in December 1999.  In the 
September 2002 VA examination report, the PA noted that the 
veteran "stopped his steroids in 1999."  Thus, it appears 
that there may be medical records (showing steroid 
treatment/prescriptions) generated between May 1997 and 
December 1999 that are not yet associated with the claims 
file.  Any such records must be obtained, if available, as 
the information therein may be critical to the matter at 
hand.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for gouty 
arthritis and/or diabetes mellitus from 
May 1997 (separation from service) to 
December 1999 (identified in the record 
as the year the veteran discontinued 
steroid therapy), then obtain records of 
such treatment from all sources 
identified.  (He should be advised of the 
provisions of 38 C.F.R. § 3.158(a) in 
conjunction with this request.)  Whether 
or not he responds, the RO should obtain 
records of any VA treatment for gouty 
arthritis and/or diabetes mellitus from 
May 1997 to December 1999 which are not 
already associated with the claims file.  

2.  The RO should then arrange for the 
veteran to undergo another VA examination 
by an endocrinologist to determine 
whether or not his diabetes mellitus is, 
as likely as not, related to steroid 
therapy he was given for his (service-
connected) gouty arthritis.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Based on review of the 
record, including service medical 
records, and examination of the veteran, 
the examiner should opine whether it is 
at least as likely as not that the 
veteran's diabetes mellitus was incurred 
or aggravated due to steroid therapy for 
gouty arthritis, or is otherwise related 
to service.  The examiner should also 
comment on the excerpt from the 
Physicians' Desk Reference that has been 
associated with the claims file, and it's 
relevance, if any, to the matter at hand.  
The examiner must explain the rationale 
for any opinion given.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




